UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6067


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DOROTHY MCCROREY, a/k/a Big Dot,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:06-cr-00061-JFA-12)


Submitted:    May 28, 2009                    Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy McCrorey, Appellant Pro Se.      Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dorothy    McCrorey     appeals   the   district    court’s    order

denying her motion for modification of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible     error.      Accordingly,    we    affirm     for    the

reasons     stated    by   the   district     court.     United       States    v.

McCrorey,     No. 3:06-cr-00061-JFA-12 (D.S.C. Dec. 18, 2008).                  We

deny McCrorey’s motion for appointment of counsel.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials    before     the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2